Citation Nr: 1008548	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988 and from February 1991 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.  

2.  The Veteran did not serve in combat during his active 
duty.  

3.  The Veteran's claimed in-service stressors have not been 
verified by supporting evidence.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in May 2007 and September 2007 that 
fully addressed all notice elements.  

In the letter sent in May 2007, the RO provided timely notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.  

During the January 2010 hearing, the Veteran and undersigned 
engaged in a lengthy colloquy as to whether there was any 
outstanding evidence not submitted by the Veteran that would 
substantiate the claim. The Veteran did not provide any 
further information that could be used to conduct further 
research towards substantiation of his claim.  See Stuckey v. 
West, 13 Vet. App. 163 (1999); Constantino v. West, 12 Vet. 
App. 517 (1999) ((Relative to the regulatory duty of hearing 
officers under 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be supportive of the claim.)).    

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the May 2007 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was not 
conducted as the Veteran's diagnosis is not in issue.

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Merits of the Claim

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service.  Having carefully 
considered the record, the Board finds that the evidence does 
not contain supporting evidence to indicate that the Veteran 
served in combat, or to otherwise verify the Veteran's 
alleged stressors.  Thus, the Veteran's claim for service 
connection for PTSD will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 140-41. 

The Veteran has established the first element for service 
connection by providing medical records diagnosing him with 
PTSD.  The Veteran's post-service VA treatment records 
contain a diagnosis of PTSD in July 2007.  

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, and as is present in this matter, it has been 
held that a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. at 389, 396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).   

With regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat, and is not sufficient, solely 
in and of itself, to support a diagnosis of PTSD.  VAOPGCPREC 
12-99 (October 18, 1999). 

The Veteran's military occupational specialty (MOS) was a 
communications specialist.  The Veteran testified that he was 
never in combat, nor was his command post ever fired upon.  
As the Veteran's service personnel records do not suggest 
participation in combat and the record does not show, nor is 
it alleged, that he is a former POW, his alleged in-service 
stressors must be corroborated.

As his stressors, the Veteran reported that he was stationed 
in Saudi Arabia and "was exposed to and experienced visual 
displays of death related incidents traveling a hazardous 
highway to and from [his] duty traversing thru desert terrain 
exposing [him] and [his] fellow peers to numerous body parts 
(i.e. limbs, torso, and heads)."  During his testimony at 
the January 2010 hearing, the Veteran stated that he did not 
know how or why these people were killed; only that he saw 
the body parts on the rides to and from his command post.

The Veteran also described a specific incident in October or 
November of 1991 when the Veteran was in a local market place 
and was suddenly in exposed to and witnessed a shooting where 
several people were killed.  He stated that he had to take 
evasive action away from the shooter.  The Veteran testified 
that he did not know any of the details of the shooting; he 
only heard the shooting and was unable to see the shooter.  
The Veteran also specifically testified that he did not 
provide any information to command authorities as to the 
claimed incident.

A formal finding from the Joint Service Records Research 
Center (JSRRC) coordinator dated December 2007 determined 
that the information provided by the Veteran is insufficient 
to allow meaningful research to corroborate the stressors for 
the Veteran's PTSD claim.  The Veteran's stressors were found 
to be unverifiable.  

The Veteran has also not submitted any statements from 
witnesses or any other corroborating evidence to help verify 
his alleged PTSD stressors.  VA cannot attempt to verify 
these incidents without more details regarding the time, 
place, and name of people involved.  The Veteran has only 
provided general descriptions of service, with insufficient 
details regarding time, date and place or individuals 
involved.  Generally, anecdotal incidents such as these 
alleged events are not researchable, since incidents can only 
be officially researched if they have been reported and 
documented.  See 38 C.F.R. § 3.159 (c)(2)(i).  Thus, the 
Board finds that these alleged in- service stressors have not 
been verified.

In summary, the Board finds that the Veteran did not serve in 
combat, and that his alleged in-service stressors have not 
been corroborated by any evidence.  Accordingly, the claim of 
service connection for PTSD must be denied.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f).

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


